Title: From James Madison to Edmund Randolph, 15 June 1789
From: Madison, James
To: Randolph, Edmund


My Dr frd.N. Y. June 15. 1789
The inclosed paper contains the proposition made on Monday last on the subject of amendments. It is limited to points which are important in the eyes of many and can be objectionable in those of none. The structure & stamina of the Govt. are as little touched as possible. Nothing of a controvertible nature can be expected to make its way thro’ the caprice & discord of opinions which would encounter it in Congs. when ⅔ must concur in each House, & in the State Legislatures, ¾ of which will be requisite to its final success. The article which I fear most for is that which respects the representation. The small States betray already a coolness towards it. And I am not sure that another local policy may not mingle its poison in the healing experiment. The papers inclosed from time to time mark our progress, or rather our delays in the revenue business. They are to be lamented, but seem unavoidably incident to the first essay on the subject. Subsequent tasks will be easy. I am anxious to hear that Mrs. R.[’]s alarm is removed. Yrs. mo. affectly.
Js. M. Jr
